MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	91	
Docket:	      Pen-18-79	
Submitted	
  On	Briefs:	 June	27,	2018	
Decided:	     July	5,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	CHILD	OF	AMBER	L.	
	
	
PER	CURIAM	

        [¶1]	 	 Amber	 L.	 appeals	 from	 the	 judgment	 of	 the	 District	 Court	

(Bangor,	Campbell,	J.)	that	terminated	her	parental	rights	to	her	child	pursuant	

to	22	M.R.S.	§	4055(1)(A)(1)(a),	(B)(2)(a),	and	(b)(i)-(ii)	(2017).1		The	mother	

contests	 the	 sufficiency	 of	 the	 evidence	 supporting	 the	 court’s	 findings	 of	

parental	 unfitness.	 	 She	 further	 challenges	 the	 court’s	 determination	 that	

termination	of	her	parental	rights	is	 in	 the	best	interest	of	the	child,	 arguing	

that	because	the	kinship	 placement	for	 the	child	 provides	sufficient	stability,	

the	 court	 was	 required	 to	 order	 additional	 time	 for	 her	 to	 attempt	 to	

rehabilitate	 herself	 and	 reunify	 with	 the	 child.	 	 We	 conclude	 that	 clear	 and	

convincing	evidence	supports	the	court’s	finding	that	the	mother	is	unfit	as	a	




    1		The	child’s	father	had	his	parental	rights	terminated	after	failing	to	appear	at	the	termination	

hearing.		The	father	is	not	a	party	to	this	appeal.	
2	

parent	 and	 that	 the	 court	 acted	 within	 its	 discretion	 in	 determining	 that	

termination	is	in	the	child’s	best	interest.		We	therefore	affirm	the	judgment.	

                                  I.		BACKGROUND	

      [¶2]		After	a	two-day	hearing	in	early	February	of	2018,	the	court	found	

that	the	mother	is	unwilling	or	unable	(1)	to	protect	the	child	from	jeopardy	

and	(2)	to	take	responsibility	for	him	and	that	both	of	these	circumstances	are	

unlikely	to	change	in	a	time	reasonably	calculated	to	meet	the	needs	of	the	child.		

See	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii).		After	carefully	considering	the	record,	

the	court	ultimately	determined	that	terminating	the	mother’s	parental	rights	

was	in	the	child’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a).		To	support	

its	findings	of	parental	unfitness	and	its	best	interest	determination,	the	court	

made	the	following	factual	findings	based	upon	clear	and	convincing	evidence	

in	the	record:	

                In	 this	 case,	 custody	 of	 [the	 child]	 was	 properly	 removed	
      from	the	parents	and	granted	to	DHHS	on	October	21,	2016.	
      	
      .	.	.	.		
      	
                .	.	.	Mother	clearly	loves	[the	child]	very	much,	and	she	has	a	
      bond	with	him.		Mother	has	also	made	progress	in	some	areas,	for	
      which	she	deserves	credit.		For	example,	mother	has	consistently	
      engaged	 in	 supervised	 visits	 with	 [the	 child],	 and	 the	 visits	 have	
      generally	gone	very	well.		Mother	also	regularly	attends	[a	clinic]	
      for	 replacement	 therapy,	 and	 she	 has	 not	 used	 opiates.	 .	 .	 .	
      Unfortunately,	however,	despite	the	progress	mother	has	made	in	
                                                                                3	

some	 aspects	 of	 this	 case,	 many	 of	 the	 very	 serious	 jeopardy	
concerns	remain.	
	
.	.	.	.		
	
          .	 .	 .	 Throughout	 the	 case,	 DHHS	 has	 attempted	 to	 assist	
mother	 with	 her	 substance	 abuse	 and	 mental	 health	 issues.		
Despite	 this,	 mother	 has	 continued	 to	 self-medicate	 with	
marijuana,	and	she	has	been	very	inconsistent	in	her	mental	health	
therapy.	 	 Mother	 has	 also	 continued	 to	 make	 very	 impulsive	 and	
irresponsible	decisions,	and	she	continues	to	maintain	contact	with	
unsafe	people.	
	
          .	.	.	Mother	[has]	long-standing	problems	with	a	cannabis	use	
disorder,	 personality	 disorder	 .	 .	 .	 ,	 and	 complex	 post-traumatic	
stress	disorder.	.	.	.	Mother	has	[a]	limited	ability	to	self-correct	and	
learn	 from	 the	 consequences	 of	 her	 behavior	 and	 acting	 out.	
According	 to	 [the	 court-ordered	 psychologist],	 without	
appropriate	treatment,	mother’s	ability	to	safely	parent	as	well	as	
reunify	with	her	children	is	guarded.		[The	psychologist]	believes	
that	 mother’s	 mental	 health	 diagnoses	 tend	 to	 be	 resistant	 to	
change	 and	 historically	 require	 long-term	 and	 committed	
involvement	in	treatment.		Mother’s	prognosis	is	further	guarded	
because	of	her	tendency	to	self-medicate	with	marijuana.	
	
.	.	.	.	
	
          Although	 the	 [termination	 petition]	 had	 already	 been	 filed,	
mother	did	not	follow	through	with	her	therapy	[provider].		Rather	
than	 seeing	 her	 [therapist]	 twice	 a	 week,	 mother	 met	 with	 [her	
therapist	 twice	 between	 August	 and	 November	 of	 2017].	 .	 .	 .		
Although	 [her	 therapist]	 reports	 that	 mother	 has	 made	 progress	
since	 November	 3rd,	 mother	 still	 does	 not	 regularly	 attend	 her	
appointments.	 .	 .	 .	 Mother	 has	 only	 attended	 her	 [dialectical	
behavioral	 therapy]	 groups	 three	 times,	 twice	 in	 December	 and	
once	in	January.		 Mother	 attended	 individual	therapy	twice,	once	
on	December	11,	2017,	and	once	on	January	29,	2018.	
	
4	

               Mother’s	 level	 of	 commitment	 is	 unacceptable.	 	 [Her	
     therapist]	 testified	 that	 mother	 still	 has	 a	 lot	 of	 work	 to	 do.		
     According	 to	 [her	 therapist],	 mother’s	 [dialectical	 behavioral	
     therapy]	will	take	a	year	from	November	3,	2017.		(This	assumes	
     that	mother	will	be	fully	committed	to	her	therapy,	which,	at	this	
     point,	has	not	been	the	case.)		[Her	therapist]	believes	that	mother’s	
     individual	therapy	will	take	longer.	.	.	.	
     	
               The	 court	 is	 very	 concerned	 about	 mother’s	 continuing	
     pattern	of	engaging	in	unsafe	relationships	with	[the	father	of	her	
     other	children]	and	her	former	fiancé.	.	.	.	Mother	has	had	numerous	
     and	 consistent	 police	 contacts	 resulting	 from	 family	 fights,	
     threatening	 behavior,	 protection	 order	 violations,	 mental	 health	
     crises,	and	other	incidents	involving	[her	former	partners].		Rather	
     than	 demonstrating	 stability	 through	 her	 behavior,	 mother	 has	
     consistently	been	unstable	in	her	relationships	and	behavior.	
     	
     .	.	.	.		
     	
               .	 .	 .	 Mother	 clearly	 has	 a	 long-standing	 substance	 abuse	
     problem.		She	has	continued	to	use	marijuana	throughout	the	time	
     that	 this	 case	 has	 been	 pending.	 	 This	 is	 not	 a	 situation	 where	
     mother	smokes	occasionally	to	relieve	anxiety.		According	to	[the	
     psychologist	in	this	case],	this	is	a	situation	where	mother	abuses	
     her	 methadone	 and	 marijuana	 to	 get	 intoxicated	 as	 a	 way	 of	
     self-medicating.	.	.	.	
     	
     .	.	.	.		
     	
               .	.	.	[The	child]	has	special	needs,	and	he	requires	a	high	level	
     of	care.		He	needs	a	safe	and	stable	home.		It	is	very	important	that	
     he	receive	permanency	as	soon	as	possible.		Unfortunately,	mother	
     is	unable	to	provide	permanency	for	[the	child].	
     	
                                                                                            5	

                                     II.		DISCUSSION	

	      [¶3]		“We	review	the	trial	court’s	factual	findings	that	a	parent	is	unfit	and	

that	termination	of	parental	rights	is	in	the	child’s	best	interest	for	clear	error	

and	 the	 ultimate	 decision	 to	 terminate	 parental	 rights	 for	 an	 abuse	 of	

discretion.”		In	re	Child	of	Kelcie	L.,	2018	ME	57,	¶	3,	---	A.3d	---.	

A.	    Parental	Unfitness	

	      [¶4]		We	will	reverse	a	finding	on	parental	unfitness	“only	if	there	is	no	

competent	 evidence	 in	 the	 record	 to	 support	 it,	 if	 the	 fact-finder	 clearly	

misapprehends	the	meaning	of	the	evidence,	or	if	the	finding	is	so	contrary	to	

the	credible	evidence	that	it	does	not	represent	the	truth	and	right	of	the	case.”		

In	re	Cameron	B.,	2017	ME	18,	¶	10,	154	A.3d	1199	(quotation	marks	omitted).	

	      [¶5]	 	 The	 mother	 does	 not	 dispute	 the	 finding	 that	 at	 the	 time	 of	 the	

hearing,	roughly	fifteen	months	after	the	child	was	removed	from	her	custody,	

she	could	not	provide	the	child	with	permanency.		Instead,	she	asserts	that	the	

circumstances	 causing	 her	 parenting	 deficits	 are	 likely	 to	 change	 in	 a	

reasonable	 time.	 	 “Although	 the	 [mother]	 contends	 that	 [she]	 made	 progress	

towards	 rehabilitation,	 the	 evidence	 was	 sufficient	 to	 support	 the	 court’s	

finding,	 by	 clear	 and	 convincing	 evidence,	 of	 at	 least	 one	 ground	 of	 [her]	

parental	 unfitness.”	 	 In	 re	 Child	 of	 Kelcie	 L.,	 2018	 ME	 57,	 ¶	5,	 ---	 A.3d	 ---.		
6	

Competent	 evidence	 in	 the	 record,	 particularly	 the	 testimony	 of	 the	 mental	

health	 professionals,	 fully	 supported	 the	 court’s	 findings	 that	 the	 mother’s	

parenting	deficits	pose	jeopardy	to	the	child	and	are	not	likely	to	be	resolved	

absent	intensive,	long-term	mental	health	treatment.		See	id.;	In	re	Mathew	H.,	

2017	ME	151,	¶	5,	167	A.3d	561.		The	court,	as	a	result,	did	not	clearly	err	by	

finding	 that	 mother’s	 circumstances	 are	 unlikely	 to	 change	 within	 a	 time	

reasonably	calculated	to	meet	the	child’s	needs.		

B.	   Best	Interest	of	the	Child	

	     [¶6]		Although	the	court	granted	the	mother’s	two	motions	to	continue	

the	termination	 hearing	over	objections	by	the	State,	the	 mother	argues	that	

the	 child	 protection	 statute’s	 prioritization	 of	 “family	 rehabilitation	 and	

reunification,”	22	M.R.S.	§	4003(3)	(2017),	and	the	absence	of	record	evidence	

suggesting	 that	 prolonging	 the	 kinship	 placement	 would	 harm	 the	 child,	

required	the	court	to	provide	her	with	additional	time	to	attempt	to	rehabilitate	

herself	and	reunify	with	the	child,	see	22	M.R.S.	§	4055(2)	(2017).		The	mother	

further	argues	that	the	Department	of	Health	and	Human	Services	“overstates	
                                                                                      7	

the	 concept	 of	 permanency”	 in	 defending	 the	 court’s	 termination	 of	 her	

parental	rights.	

	     [¶7]	 	 Among	 the	 general	 purposes	 for	 the	 child	 protection	 statute,	 the	

Legislature	 has	 given	 priority	 to	 “family	 rehabilitation	 and	 reunification.”		

22	M.R.S.	§	4003(3).		The	Legislature,	however,	has	qualified	that	general	intent	

with	the	competing	goal	to	“prevent	needless	delay”	in	achieving	permanency	

for	the	child.		Id.		In	the	statutory	provisions	setting	out	the	specific	purposes	of	

terminating	parental	rights,	the	Legislature	has	further	emphasized	its	intent	

to	“[e]liminate	the	need	for	children	to	wait	unreasonable	periods	of	time	for	

their	parents	to	correct	the	conditions	which	prevent	their	return	to	the	family.”		

See	 22	 M.R.S.	 §	4050(2)	 (2017).	 	 Although	 we	 have	 recognized	 that	

“[p]ermanency	 is	 a	 dynamic	 concept	 that	 must	 be	 fashioned	 from	 the	 actual	

circumstances	and	needs	of	the	child,”		In	re	Child	of	Kelcie	L.,	2018	ME	57,	¶	7,	

---	 A.3d	 ---	 (quotation	 marks	 omitted),	 “[i]nstability	 is	 antithetical	 to	

permanence.”		In	re	Marcus	S.,	2007	ME	24,	¶	11,	916	A.2d	225.	

	     [¶8]		The	court’s	best	interest	analysis	relied	on	competent	evidence	of	

the	“mother’s	pattern	of	instability,	her	erratic	behavior,	and	her	continuing	to	

maintain	relationships	with	unsafe	people,”	as	well	as	competent	evidence	of	

her	 “long-standing	 substance	 abuse	 problem”	 and	 “significant	 mental	 health	
8	

issues	 that	 will	 take	 an	 extended	 period	 of	 time	 to	 treat.”	 	 Contrary	 to	 the	

mother’s	 contention,	 the	 court	 was	 not	 required	 to	 base	 its	 best	 interest	

determination	on	evidence	of	harm	to	the	child	resulting	from	additional	time	

for	 the	 mother	 to	 further	 attempt	 rehabilitation	 and	 reunification	 with	 the	

child.		Pursuant	to	the	Legislature’s	mandate,	the	court	deemed	in	this	case	that	

further	 delay	 of	 permanency	 is	 contrary	 to	 the	 child’s	 best	 interest,	 existing	

attachments,	 and	 physical	 and	 emotional	 needs.	 	 See	22	M.R.S.	 §	4055(2);	

In	re	Cameron	B.,	2017	ME	18,	¶	13,	154	A.3d	1199;	In	re	Dakota	K.,	2016	ME	30,	

¶¶	 8-10,	 133	 A.3d	 257.	 	 The	 court’s	 findings	 are	 supported	 by	 competent	

evidence	 in	 the	 record;	 the	 court’s	 determination	 that	 termination	 of	 the	

mother’s	 parental	 rights	 was	 in	 the	 child’s	 best	 interest	 was	 well	 within	 the	

court’s	discretion.	

	        The	entry	is:	

	        	        	         Judgment	affirmed.	

	     	      	      	     	      	
	
Erik	T.	Crocker,	Esq.,	Farrell,	Rosenblatt	&	Russell,	Bangor,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
Bangor	District	Court	docket	number	PC-2016-80	
FOR	CLERK	REFERENCE	ONLY